DETAILED ACTION
Applicant’s amendments and remarks, filed May 13, 2021, are fully acknowledged by the Examiner. Currently, claims 1-4, 7-9, 14-17 and 22 are pending with claims 5, 6, 10-13 and 18-21 cancelled, and claims 1, 4, 9 and 14-17 amended. The following is a complete response to the May 13, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim currently recites the limitation of “the wall-attaching adjustment wire is a filament obtained through outward branching of the supporting, wall-
Regarding claim 16, the claim currently recites the limitation of “the wall-attaching adjustment wire is a filament obtained through outward branching of the shaping wire”. Parent claim 1 has been amended to require that “the wall-attaching adjustment wire is composed of two or more filaments, the multiple filaments …”. Given these two noted recitations, it is the Examiner’s position that the scope of claim 16 is indefinite because it is unclear what structure is required to form the wall-attaching adjustment wire. The structural relationship between the two of more filaments of the wall-attaching adjustment wire and the filament obtained through outward branching of the shaping wire is not clearly established thereby leaving question as to how many filaments are required by claim 16, and whether or not the claimed filament forms one of the two or more filaments of claim 1, or is in addition to the two or more filaments. Appropriate correction is required. 
Allowable Subject Matter
Claims 1-4, 7-9, 15, 17 and 22 are allowed.
Claims 14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  During the search of the prior art, Koblish was previously-cited by the Examiner as the closest prior art of record. The updated search of the prior art also found relevant prior art in Avital (US Pat. No. 5,687,723. However, upon entry of the amendments to independent claim 1, the Examiner has failed to find any reference, whether alone or in any fair combination, that would disclose, fairly suggest or make obvious each and every limitation set forth therein. The Examiner specifically notes that while Koblish was previously relied upon to teach a number of references in claim 1, Koblish is deficient in teaching a wire that can be considered a wall-attaching adjustment wire that comprising two or more filaments as required by the claim. The Examiner has failed to find any reference that, when taken in combination with Koblish, would form a proper prima facie case of obviousness with respect to claim 1. 
Turning to the Avitall reference, while Avital provides for a number of arrangements including the use of multiple filaments 293/294/295 for a wall-attaching adjustment wire, Avitall is deficient in teaching each and every limitation in claim 1 including the slidable, wall-attaching adjustment wire having the flexible and rigid segments as set forth therein. AS such, it is for at least the reasoning set forth above that the Examiner believes that claim 1 defines over the prior art of record. 
Response to Arguments
Applicant’s arguments, see pages 6-7 of the Remarks filed May 13, 2021, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) as anticipated by Koblish have been fully 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794